People v Gould (2018 NY Slip Op 04242)





People v Gould


2018 NY Slip Op 04242


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND WINSLOW, JJ.


778 KA 16-02101

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJAMES J. GOULD, DEFENDANT-APPELLANT. 


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF COUNSEL), FOR DEFENDANT-APPELLANT. 
CAROLINE A. WOJTASZEK, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Niagara County Court (Sara Sheldon, J.), rendered July 27, 2016. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the third degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of attempted burglary in the third degree (Penal Law
§§ 110.00, 140.20), defendant contends that his waiver of the right to appeal is not valid, and he challenges the severity of the sentence. Contrary to defendant's contention, the record establishes that he voluntarily, knowingly and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]). The valid waiver of the right to appeal encompasses his challenge to the severity of the sentence (see People v Lococo, 92 NY2d 825, 827 [1998]; cf. People v Maracle, 19 NY3d 925, 928 [2012]).
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court